                                  1                              UNITED STATES DISTRICT COURT
                                  2                             CENTRAL DISTRICT OF CALIFORNIA         JS-6
                                  3
                                                                                                      OCT 4, 2019
                                  4
                                                                                                         BH
                                  5      Kee Sook Ahn,
                                  6                      Plaintiff,            2:19-cv-01844-VAP-JPRx
                                  7                      v.
                                                                                            JUDGMENT
                                  8      Zhimin Liu et al,
                                  9                           Defendant.
                                 10
Central District of California
United States District Court




                                 11
                                 12        Pursuant to the Order Dismissing the Case for Failure to Serve, IT IS
                                 13   ORDERED AND ADJUDGED that Plaintiff’s Complaint is DISMISSED
                                 14   WITHOUT PREJUDICE. The Court orders that such judgment be entered.
                                 15
                                 16        IT IS SO ORDERED.
                                 17
                                 18      Dated:     10/4/19
                                 19                                                   Virginia A. Phillips
                                                                               Chief United States District Judge
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                           1
